                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        GENUS LIFESCIENCES INC.,                       Case No. 18-cv-07603-WHO
                                                         Plaintiff,                        ORDER GRANTING MOTION TO
                                   8
                                                                                           QUASH SUBPOENA; DENYING AS
                                                  v.                                       MOOT MOTION TELEPHONIC
                                   9
                                                                                           APPEARANCE AND FOR
                                  10        LANNETT COMPANY, INC., et al.,                 PERMISSION FOR ELECTRONIC
                                                                                           CASE FILING
                                                         Defendants.
                                  11                                                       Re: Dkt. Nos. 87, 89, 90
                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION
                                  14            Non-party Michael Singer moves to quash a subpoena issued by plaintiff Genus
                                  15   Lifesciences Inc. (“Genus”) to produce documents relating to Singer’s former employment with
                                  16   defendant Lannett Company Inc. (“Lannett”). Singer requests that the subpoena be quashed
                                  17   because it would result in a significant expense, could subject him to sanctions from Lannett for
                                  18   producing privileged or confidential information, and is unduly burdensome because the requested
                                  19   documents are also in Lannett’s possession. Genus has not requested the documents from Lannett.
                                  20   I agree with Singer, particularly regarding the burden Genus seeks to impose on him before
                                  21   seeking the same documents from a party to the litigation, and GRANT his motion to quash. His
                                  22   subsequent motions for telephonic appearance and permission for electronic case filing are
                                  23   DENIED as moot.
                                  24                                            BACKGROUND
                                  25
                                       I.       PROCEDURAL BACKGROUND
                                  26            Genus sued defendants, competitors in the market of cocaine hydrochloride nasal spray, for
                                  27   falsely advertising, marketing and promoting their product and unfairly competing with it in ways
                                  28
                                   1   that violate the law. See First Amended Complaint [Dkt. No. 54]. On September 12, 2019, Genus

                                   2   served a document subpoena on non-party Michael Singer, a former salesperson for defendant

                                   3   Lannett who specialized in marketing and selling Lannett’s products. See Declaration of Jason N.

                                   4   Haycock in Support of Plaintiff Genus Lifesciences Inc.’s Response to Michael Singer’s Motion

                                   5   to Quash Subpoena or for Protective Order (“Haycock Decl.”) [Dkt. No. 93] ¶ 3 & Ex. 1 (copy of

                                   6   document subpoena served on Michael Singer).

                                   7          After back and forth between the parties, as detailed below, Singer filed this motion to

                                   8   quash subpoena and/or for a protective order. See Notice of Motion and Motion to Quash

                                   9   Subpoena and for Protective Order and Memorandum of Points and Authorities in Support of

                                  10   Motion for Protective Order (“Mot.”) [Dkt. No. 87]. Although his motion was not noticed for a

                                  11   hearing date, Singer requests telephonic appearance. Dkt. No. 89. Because Singer is proceeding

                                  12   pro se, he also seeks permission for electronic case filing. See Dkt. No. 90.
Northern District of California
 United States District Court




                                  13          Genus responded to Singer’s motion on October 29, 2019. See Plaintiff Genus

                                  14   Lifesciences, Inc.’s Brief in Response to Michael Singer’s Motion to Quash or for Protective

                                  15   Order (“Oppo.”) [Dkt. No. 92]. Lannett has not filed a response to this motion.

                                  16   II.    FACTUAL BACKGROUND
                                  17          Genus’s document subpoena requests three categories of documents: (i) agreements Singer

                                  18   has, or had in the past, with Lannett, including employment agreement(s); (ii) promotional

                                  19   literature, advertisements, and training materials related to cocaine hydrochloride; and (iii)

                                  20   communications with Lannett, doctors, pharmacists, surgery centers, or other customers related to

                                  21   cocaine hydrochloride. Haycock Decl., Ex. 1.

                                  22          On September 24, 2019, Singer acknowledged receipt of the subpoena and proposed a plan

                                  23   to respond. See Haycock Decl., Ex. 2 (copy of letter from Singer to Genus); Affidavit of Michael

                                  24   Singer Regarding Motion for Protective Order [Dkt. No. 88], Ex. 1 (same). Singer proposed that

                                  25   he would review his files, make a list of documents in his possession, and then submit the list to

                                  26   Genus and Lannett. Id. He requested that Genus and Lannett review the list to determine which

                                  27   documents should be produced under the Protective Order. Id. He requested $0.45 per copy and

                                  28   $250 per hour for his time. Id.
                                                                                         2
                                   1          On September 28, 2019, Genus responded, providing Singer with more time to comply

                                   2   with the document subpoena, agreeing to compensate him up to $500 in photocopying costs and

                                   3   $1,000 for his time, and offering to designate all produced documents as “Highly Confidential”

                                   4   under the Protective Order so as to avoid any issue about confidentiality. See Haycock Decl., Ex.

                                   5   3.

                                   6          On September 30, 2019, Singer told Genus he was afraid that Lannett would sue him if he

                                   7   produced the documents in his possession, and reiterated his initial proposal to provide a list of

                                   8   documents to Genus and Lannett so that they could determine what should be produced. Id., Ex.

                                   9   4. Singer also expressed concerns about Genus’s reimbursement caps, stating that “If you cap it,

                                  10   then I will work to the time of the caps and then stop.” Id.

                                  11          On October 2, 2019, Lannett informed Genus and Singer that the documents in Singer’s

                                  12   possession “may implicate Lannett’s attorney-client (or other) privilege.” Haycock Decl., ¶ 7 &
Northern District of California
 United States District Court




                                  13   Ex. 5. Lannett demanded that it review the documents prior to production “to ensure that

                                  14   privileged documents are not produced.” Id. Lannett suggested that Genus instruct Singer “to

                                  15   provide all potentially responsive documents to Lannett’s counsel,” and then Lannett would

                                  16   “review those documents and produce any responsive, non-privileged documents to Genus within

                                  17   10 business days.” Id.

                                  18          On October 3, 2019, Singer responded to both parties, reiterating his proposal to send a list

                                  19   of documents to the parties for review and again demanding full compensation for his time.

                                  20   Haycock Decl., ¶ 8 & Ex. 6. He stated that if the parties could not agree to his proposal, then he

                                  21   would file a motion for protective order “to protect himself.” Id.

                                  22          On October 9, 2019, Genus agreed to Singer’s compensation terms and proposed the

                                  23   following three-step process for resolution: “(1) Mr. Singer would review his files for hard-copy

                                  24   and digital records (up to 4 hours); (2) he would prepare a list of documents and send the list to

                                  25   Genus and Lannett (up to 1.5 hours); and (3) then submit the documents electronically to counsel

                                  26   for Lannett. Lannett’s counsel would review the materials and produce all non-privileged

                                  27   documents within ten days.” Oppo. 4-5; Haycock Decl. ¶ 9 & Ex. 7. Genus states that it set the

                                  28   proposed time limits based on Singer’s own estimates outlined in his initial September 24, 2019
                                                                                         3
                                   1   letter. Oppo. 5; see Haycock Decl., Ex. 2 (stating that Singer believes it will take him 4 hours to

                                   2   review all documents and 1.5 hours to list the responsive documents). With this proposed

                                   3   resolution, Genus agreed to reimburse Singer up to $500 for photocopying costs and increased its

                                   4   offer to compensate Singer at his request for $250 per hour for estimated 5.5 hours to locate and

                                   5   send a list of documents to Genus and Lannett. Oppo. 5; see Haycock Decl., Ex. 7.

                                   6          On October 10, 2019, Singer acknowledged and agreed that at least “we are all now on the

                                   7   same page as to how to handle the documents and to keep myself protected as we all finally

                                   8   agree.” Haycock Decl., ¶ 11 & Ex. 8. But he contended that he already spent 5 hours in dealing

                                   9   with this back and forth and under Genus’s solution would only spend another half hour going

                                  10   through his documents and compiling a list. Id.

                                  11          Later the same day, Lannett objected to Genus’s solution on two grounds. Haycock Decl.,

                                  12   ¶ 12 & Ex. 9. First, it argued that Singer should not provide Genus with even the list of
Northern District of California
 United States District Court




                                  13   documents because “the list may itself” disclose privileged or highly confidential information. Id.

                                  14   Second, despite its earlier agreement to produce non-privileged documents to Genus ten days after

                                  15   receipt from Singer, Lannett asserted that it does not know the nature and volume of the

                                  16   documents and therefore will provide non-privileged responsive documents to Genus “as quickly

                                  17   as practicable.” Id.

                                  18          The next day, on October 11, 2019, Singer responded that “there is no agreement [on] how

                                  19   to handle the documents” and stated that he is “unwilling to play this back and forth game with the

                                  20   parties.” Haycock Decl., ¶ 13 & Ex. 10. He requested that Genus withdraw the subpoena by 4:00

                                  21   p.m. that same day or else he would file a motion for protective order. Id. On October 15, 2019,

                                  22   Singer filed his motion to quash subpoena or for protective order. See Mot.

                                  23                                         LEGAL STANDARD

                                  24          Federal Rule of Civil Procedure 45 governs discovery from nonparties by subpoena.

                                  25   Pursuant to Rule 45(a)(1)(D), a party may serve a subpoena commanding a nonparty to produce

                                  26   materials. “The scope of discovery through a Rule 45 subpoena is the same as the scope of

                                  27   discovery permitted under Rule 26(b).” Sullivan v. Personalized Media Commc’ns, LLC, No. 16-

                                  28   mc-80183-MEJ, 2016 WL 5109994, at *2 (N.D. Cal. Sept. 21, 2016). “Parties may obtain
                                                                                         4
                                   1   discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

                                   2   proportional to the needs of the case, considering the importance of the issues at stake in the

                                   3   action, the amount in controversy, the parties’ relative access to relevant information, the parties’

                                   4   resources, the importance of the discovery in resolving the issues, and whether the burden or

                                   5   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). The

                                   6   court must limit discovery if it determines that “the discovery sought is unreasonably cumulative

                                   7   or duplicative, or can be obtained from some other source that is more convenient, less

                                   8   burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(c)(i).

                                   9          Under Rule 45, the serving party may move the court for an order compelling production

                                  10   or inspection. Fed. R. Civ. P. 45(d)(2)(B)(i). Also, a court “must quash or modify a subpoena

                                  11   that: (i) fails to allow a reasonable time to comply; (ii) requires a person to comply beyond the

                                  12   geographical limits specified in Rule 45(c); (iii) requires disclosure of privileged or other
Northern District of California
 United States District Court




                                  13   protected matter, if no exception or waiver applies; or (iv) subjects a person to undue burden.”

                                  14   Fed. R. Civ. P. 45(d)(3)(A). The court also “must protect a person who is neither a party nor a

                                  15   party’s officer from significant expense resulting from compliance” with the subpoena. Fed. R.

                                  16   Civ. P. 45(d)(2)(B)(ii). “On a Rule 45 motion to quash a subpoena, the moving party has the

                                  17   burden of persuasion, but the party issuing the subpoena must demonstrate that the discovery

                                  18   sought is relevant.” Pers. Audio LLC v. Togi Entm’t, Inc., No. 14-MC-80025 RS (NC), 2014 WL

                                  19   1318921, at *2 (N.D. Cal. Mar. 31, 2014).

                                  20                                              DISCUSSION

                                  21          Singer’s motion raises three issues: (i) Singer wants to avoid “significant expense;” (ii) he

                                  22   does not want to expose himself to liability to Lannett for producing privileged or confidential

                                  23   information; (iii) and he does not want to incur undue burden if the documents in his possession

                                  24   are equally obtainable from Lannett. See Mot. 4-9. Genus argues that each of these issues “can be

                                  25   resolved by merely enforcing the agreement between Mr. Singer and Genus prior to Lannett’s

                                  26   objection.” Oppo. 6. In particular, Genus requests that I allow Singer to produce a list of

                                  27   responsive documents to Genus and Lannett, allow him to produce the documents to Lannett, who

                                  28   will then produce all non-privileged documents to Genus along with a privilege log within ten
                                                                                          5
                                   1   days. Oppo. 9. In the alternative, it requests that I allow Singer to produce the documents to

                                   2   Lannett, who will then produce all non-privileged documents to Genus along with a privilege log

                                   3   within ten days. Id.

                                   4           Under Rule 45, a court “must quash or modify a subpoena that . . . subjects a person to

                                   5   undue burden.” Fed. R. Civ. P. 45(d)(3)(A). “In general, there is a preference for parties to obtain

                                   6   discovery from one another before burdening non-parties with discovery requests.” Soto v.

                                   7   Castlerock Farming & Transp., Inc., 282 F.R.D. 492, 505 (E.D. Cal. 2012) (collecting cases).

                                   8   When the requesting party has “not shown [that it] attempted to obtain documents from the

                                   9   [opposing party] in an action prior to seeking the documents from a non-party, a subpoena duces

                                  10   tecum places an undue burden on a non-party.” Id. Further, “when an opposing party and a non-

                                  11   party both possess documents, the documents should be sought from the party to the case.” Soto,

                                  12   282 F.R.D. at 505.
Northern District of California
 United States District Court




                                  13           Singer seeks to quash the document subpoena because he argues that the documents in his

                                  14   possession are more readily available from his former-employer Lannett, who is party to this

                                  15   litigation. Mot. 4-6. The document subpoena requests that Singer produce any agreements he has

                                  16   had with Lannett, all of Lannett’s promotional literature or other materials relating to C-Topical or

                                  17   cocaine hydrochloride, and communications with Lannett and other parties relating to cocaine

                                  18   hydrochloride. Haycock Decl., Ex. 1. These documents should be in the possession of Lannett, a

                                  19   party to this litigation.

                                  20           In an affidavit accompanying his motion, Singer states that he has no documents that are

                                  21   not already in the custody or control of Lannett because he provided all that he has to Lannett

                                  22   before he left his employment. See Affidavit of Michael Singer Regarding Motion for Protective

                                  23   Order [Dkt. No. 88], ¶ 6 (“I, at the time I left the employ of Lannett had prepared and submitted to

                                  24   the current CEO and incoming CEO a package of documents, approximately five hundred pages

                                  25   of documents.”). Singer also argues that it would require substantial time and effort for him to

                                  26   assemble all the documents in his possession because he would have to ascertain if they are

                                  27   protected under the Stipulated Protective Order to avoid sanctions. Mot. 5. He described this as a

                                  28   “catch-22 situation” because Genus may seek sanction for non-compliance with the subpoena but
                                                                                         6
                                   1   Lannett might sue him for releasing protected company material. Id.

                                   2          Genus argues that its proposed solution addresses Singer’s concern because the list of

                                   3   documents Singer will give to Genus will help it determine what documents it can then obtain

                                   4   from Lannett. Oppo. 9. But Lannett objects to releasing a list of documents to Genus, and more

                                   5   importantly, points out that Genus’s suggestion is in reverse order. It should first attempt to obtain

                                   6   the documents from Lannett and then, if need be, send a more tailored subpoena to Singer.

                                   7          Genus asserts that “one of the factors driving third party discovery in this case is that

                                   8   Lannett has previously failed to produce documents that Genus has independently discovered

                                   9   during its investigation.” Oppo. 9. To support this, it cites its opposition brief in an earlier motion

                                  10   to dismiss in this case in which it generally argued that Lannett did not respond to its requests for

                                  11   documents. That may or may not be true, but Genus does not establish that it asked Lannett for

                                  12   the same documents it requests from Singer.
Northern District of California
 United States District Court




                                  13          Because of Genus’s failure to attempt to obtain the requested documents from Lannett

                                  14   prior to seeking them from Singer, its subpoena is an undue burden on Singer. See, e.g., Ow v.

                                  15   United States, No. 17-CV-00733-SK, 2018 WL 6267839, at *1 (N.D. Cal. June 12, 2018)

                                  16   (granting in part motion to quash subpoena for documents that plaintiffs could have obtained

                                  17   directly from defendant). Singer’s motion to quash the subpoena is GRANTED.1

                                  18                                             CONCLUSION

                                  19          Singer’s motion to quash is GRANTED because the documents requested in Genus’s

                                  20   subpoena can be obtained from the opposing party Lannett in a way that would be more

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27     Given that Genus has not first attempted to receive these documents from Lannett, I need not
                                       address Singer’s other two arguments that the document request creates a significant expense or
                                  28   requires him to produce Lannett’s confidential or privileged documents.

                                                                                         7
                                   1   convenient and less burdensome.

                                   2         IT IS SO ORDERED.

                                   3   Dated: December 30, 2019

                                   4

                                   5
                                                                             William H. Orrick
                                   6                                         United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                         8
